Citation Nr: 1619122	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 29 to December 18, 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board recognizes the Veteran's attempt to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in a statement dated December 2015.  In that regard, his claim for service connection for a psychiatric disability, to include PTSD was denied in a July 3, 2014, Board decision.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015); see Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Dep't of Veterans Affairs Sept. 25, 2014).  

The Veteran testified before the Board at a November 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the November 2012 hearing is no longer employed at the Board.  The Veteran was so informed and offered an opportunity for another Board hearing.  See 38 C.F.R. § 20.717 (2015).  In a December 2015 statement, the Veteran waived his right to a new Board hearing..


FINDINGS OF FACT

1. The Veteran has not been diagnosed with tinea pedis, or any other skin disability of the feet, at any point during the appeal period.

2. Mild pes planus was noted on an October 1970 Report of Medical Examination conducted upon the Veteran's entry to active service; there is no competent evidence that this disability underwent an increase in severity during such service.

3. Degenerative arthritis of the bilateral feet did not manifest until many years following service, and is found to be a natural progression of the preexisting pes planus.

CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of a notice error in this case.  See Shinseki v. Sanders, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording him VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In addition, there has been substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, the VLJ who conducted the November 2012 hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence, lay and medical.  38 U.S.C.A. § 7104.  However, the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims entitlement to service connection for a bilateral foot disability.  While he has primarily focused on a skin condition, namely tinea pedis, the record also shows the Veteran has been diagnosed with bilateral pes planus and degenerative arthritis of the bilateral feet.  For the sake of clarity, the Board will address the Veteran's foot disabilities separately below.

Skin Disability/Tinea Pedis

The Veteran has claimed that he suffers from a skin condition of the bilateral feet, which has in the past been diagnosed as tinea pedis, and has persisted since shortly after his separation from service.  

The Board finds, however, that the preponderance of the evidence weighs against a finding that the Veteran has been diagnosed with tinea pedis, or any other skin disability of the feet, at any point during the appeal period.  In this regard, an August 2014 VA examination noted that the Veteran's feet were clear and there was no evidence of tinea pedis at the time.  In a July 2015 addendum opinion, the VA examiner noted that, while the Veteran stated that he had been diagnosed with tinea pedis in the past, treatment had been unsuccessful.  The examiner again reiterated that, despite the Veteran's asserted "unsuccessful" treatment, there was no evidence of tinea pedis at the time of the August 2014 examination, or at any time since May 2002.

The Board acknowledges that the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain/itching; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Nevertheless, in weighing the Veteran's statements against the other evidence of record, and in light of the negative findings at the August 2014 VA examination, the Board finds that there is no current skin disability.  Thus, service connection is not warranted.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even though the Veteran has been diagnosed with tinea pedis in the past, the most recent diagnosis of record was in May 2002, approximately 7 years prior to the current appeal period; therefore, the competent medical evidence indicates this condition has resolved.  Despite the Veteran's contentions that he has suffered from this condition continuously since service, the competent medical evidence does not support this assertion.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or during its pendency).  

Pes Planus/Arthritis

The Veteran has been diagnosed with pes planus of the bilateral feet.  See, e.g., August 2014 VA examination report.  At the time, he was also diagnosed with arthritis of the bilateral feet, and the VA examiner explicitly noted that arthritis is a new condition, as it was not present as recently as November 2009, and considered a progression of the Veteran's pes planus.  As such, the Board will consider these conditions together.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2015).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b) (2015).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to. . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

In the instant case, "mild" pes planus is clearly noted on the Veteran's entrance examination.  See October 1970 Report of Medical Examination.  The Board must next determine whether the Veteran's preexisting pes planus was aggravated by his military service.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2015); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The burden falls on the Veteran to establish an increase in severity.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Should an increase be established, the presumption of aggravation under section 1153 applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Initially, the Board finds that the evidence of record weighs against a finding that the Veteran's preexisting pes planus underwent an increase in severity during service.  In this regard, there is no evidence the Veteran complained of symptoms related to pes planus or was treated for such a condition during service.  Furthermore, the Veteran's separation examination in November 1970 is silent as to pes planus, or any other foot disability.  Finally, while the recent diagnosis of arthritis does represent an increase in severity of the Veteran's pes planus, this disability did not manifest during the Veteran's service and therefore does not constitute evidence of an increase in severity during service, as required in this case.

Conclusion

The Veteran has not satisfied his burden of establishing an increase in severity of his preexisting pes planus during service.  See Wagner, 370 F.3d at 1096.  Absent such an increase in severity, aggravation of the disability may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.  
Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral foot disability, including a skin disability, bilateral pes planus, and bilateral arthritis.  As such, the benefit of the doubt rule does not apply, and the appeal must be denied.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for a bilateral foot disability is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


